Citation Nr: 1026803	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic back pain with 
spondylolisthesis L5-S1, status post-fusion, evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had reserve service with a period of inactive duty 
for training (INACDUTRA) from March 4, 1983, to March 6, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By an October 2009 rating decision, the RO awarded 
service connection for radiculopathy of the left lower extremity 
with a rating of 10 percent.  

The Veteran testified before the undersigned at a hearing in June 
2010.  A transcript of the hearing is of record.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record does not demonstrate 
that the Veteran has been rendered unemployable due solely to her 
service-connected back disorder.  Rather, the evidence shows that 
the Veteran has a history of strokes, which aid in her 
unemployability.  Thus, at this point, there is no cogent 
evidence of unemployability and entitlement to increased 
compensation based on TDIU will not be addressed.


FINDING OF FACT

The Veteran's service-connected lumbar spine disability is 
manifested by disability tantamount to forward flexion no worse 
than 35 degrees; moderate incomplete paralysis of the left and 
right sciatic nerve; and painful scars.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for chronic 
back pain with spondylolisthesis L5-S1, status post-fusion, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a rating higher than 10 percent for 
radiculopathy of the left lower extremity prior to July 8, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2009).

3.  The criteria for a 20 percent rating for radiculopathy of the 
left lower extremity from July 8, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8620.

4.  A separate 20 percent rating for radiculopathy of the right 
lower extremity from July 8, 2009, is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic 
Code 8620.

5.  A separate 10 percent rating for painful scars from June 10, 
2010, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2006, 
before the AOJ's initial adjudication of the claim, and again in 
October 2007.  But see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Correspondence dated in March 2006 included the criteria for 
assigning disability ratings and for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issue on appeal and the text of the relevant 
portions of the VA regulations.

The Veteran was notified in correspondence dated in March 2006 
and April 2009 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claim, the 
claim were properly re-adjudicated in May 2009, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of her claims.  The Board 
notes that the Veteran is in receipt of benefits from the Social 
Security Administration (SSA).  She reported in 2006 that she had 
been on disability for approximately ten years.  The Veteran has 
not contended that her SSA records contain any information 
relevant to the current level of disability.  Since the Veteran 
was in receipt of SSA benefits for ten years prior to her claim, 
and she has not contended that her records are relevant to her 
current disability, the Board finds that a remand to obtain SSA 
records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317, 
1321 (2010) (there is no duty to get SSA records when there is no 
evidence that they are relevant).  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to issue on appeal were obtained in 
March 2006 and July 2009.  38 U.S.C.A. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examinations obtained in 
this case are adequate, as they consider the statements of the 
appellant, provide the medical information necessary to apply the 
appropriate rating criteria, and provide explanations for 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Merits of the Claim

The Veteran contends that her service-connected back disability 
is more disabling than it is currently rated.  She also contends 
that the radiculopathy in her left leg is more disabling than the 
current rating, she has radiculopathy in her right leg, and her 
scars from numerous back surgeries are painful.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As discussed below, the evidence shows that staged 
ratings are warranted for radiculopathy of the left lower 
extremity.

The General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the aria of the spine affected by residuals of injury or 
disease.  A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  

Under the new General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) 
may be evaluated under either the General Rating Formula 
discussed above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

Note (1), which follows the rating criteria, indicates that for 
purposes of evaluations under 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Analysis

Treatment records show the Veteran's continued complaints of pain 
and treatment for her back.  

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported undergoing a total of seven surgeries on her 
back.  The Veteran walked with a cane, with a flexed, painful 
gait.  She walked very slow and guarded, and made sounds of pain 
and facial grimaces.  She was barely able to get up on the table 
due to her severe back pain.  The Veteran wore a back brace.  She 
was very limited in how far she could walk because she 
continually had severe back pain 24 hours/7 days per week.  She 
did not require help with activities of daily living such as 
eating, grooming, bathing, toileting, and dressing.  She was 
unable to participate in any recreational activities and her 
driving was very limited.  She reported that she could not sit 
long in one place and must constantly move around due to her 
chronic, severe back pain.  The Veteran was noted throughout the 
examination to get up, constantly to stretch, and move around.  
The Veteran reported that most of the time she was on bed rest 
and confined to her home due to her severe back pain.  She did 
not report any incapacitation where she was placed on bed rest by 
a physician in the last 12 months, but she put herself on bed 
rest daily due to her severe pain.  

Examination revealed a surgical scar on the lumbar spine that 
measured 24 centimeters midline that was hyperpigmented without 
erythema or edema, but there was significant keloid formation of 
the area.  The scar was not tender.  The Veteran also had scars 
to the left and right of the lumbar spine.  On the left side, the 
scar was 12 centimeters in diameter, and on the right side, it 
was 10 centimeters in diameter that was consistent also with her 
back surgery.  The scars were hyperpigmented without erythema or 
edema, but there was keloid formation; the scars were self-
limiting.  The Veteran had significant tenderness on palpation of 
the lumbar spine and could barely stand for the examiner to touch 
that area.  On range of motion testing, she had 40 degrees of 
flexion with severe pain, facial grimacing and moaning.  She was 
unable to complete the further range of motion of extension, 
lateral flexion bilaterally, and lateral rotation bilaterally, 
due to severe pain of the lumbar spine.  At that point, the 
examination was abruptly halted and the examiner was not able to 
do further testing for her sensory or neurological area.  The 
Veteran was in severe pain at that time.  

A private treatment record dated in October 2007 shows that the 
Veteran reported radicular symptoms in both lower extremities.  
The assessment was lumbar radiculopathy remained symptomatic.

The Veteran was afforded a second VA examination in July 2009.  
The Veteran had continuing lumbar degeneration with severe 
osteopenia.  Her pain was reported to be constant, rated as eight 
on a scale of one to ten (8/10) with occasional sharp and 
stabbing pain rated as 10/10 with certain movement.  Since her 
stroke, the Veteran had muscle cramps that came and went in her 
back and legs.  She used a wheelchair, and could stand briefly 
without the assistance of her cane, but not for longer than ten 
minutes without weakness and trembling in the lower extremities.  
She used a cane when standing.  She had a granddaughter that 
lived with her to assist her with activities of daily living.  
She had numbness, paresthesias, leg or foot weakness, falls, 
unsteadiness, fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  The pain was located in her lumbar back to 
hips, bilaterally.  It was reported to be severe, constant in 
duration, and daily in frequency.  She had radiation to her legs, 
particularly the left leg.  There were no flare-ups of spinal 
conditions.  She was unable to walk more than a few yards with 
assistive device.  

Examination of the spine revealed an increase in lumbar lordosis 
with fixed spasm induced a flexion posture.  Gait was not normal; 
there was halting and shuffling with assistive device.  There was 
no gibbus, lumbar flattening or scoliosis, but there was 
kyphosis, list, and lumbar lordosis.  There were no objective 
abnormalities of the cervical sacrospinalis, and objective 
abnormalities of the thoracic sacrospinalis included spasm, 
atrophy, guarding, pain with motion, tenderness, and weakness, on 
both the left and right sides.  On range of motion, the Veteran 
had flexion to 35 degrees; extension to 10 degrees, lateral 
flexion to 10 degrees bilaterally; left lateral rotation to 15 
degrees; and right lateral rotation to 10 degrees.  There was 
objective evidence of pain on active range of motion and 
following repetitive motion.  There were no additional 
limitations after three repetitions of range of motion.  
Lasegue's sign was positive on both sides.  EMG testing revealed 
left lower radiculopathy, moderate.  The Veteran's back 
disability had a moderate effect on feeding and grooming; a 
severe effect on chores, traveling, bathing, dressing, and 
toileting; and prevented shopping, exercise, sports, and 
recreation.

Peripheral nerves examination revealed that the Veteran reported 
left lower weakness, numbness, paresthesias, pain, and impaired 
coordination.  The paresthesias was described as tingling, 
numbness, and crawling.  Motor examination showed muscle strength 
of 3.  The Veteran had to assist leg movement since a stroke.  
Movement was slow and intentional.  There was weakness and 
atrophic change, generalized in lower extremity.  Muscle atrophy 
was present, but there was no abnormal muscle tone or bulk.  
There was racheting of major muscle movement, spasm.  The 
Veteran's gait and balance were not normal; she shuffled with 
intentional leg raising.  Reflex examination revealed knee jerk 
of 2+, ankle jerk of 1+, and plantar flexion was normal 
bilaterally (1+ is hypoactive and 2+ is normal).  

Detailed motor examination revealed strength of 3/5 on hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension bilaterally (3 is active 
movement against gravity and 5 is active movement against full 
resistance).  Muscle tone was normal and there was no muscle 
atrophy.  Sensory examination revealed vibration, pain 
(pinprick), light touch, and position sense of 1/2 bilaterally (1 
is impaired and 2 is normal).  The Veteran's left lower extremity 
radiculopathy was diagnosed as moderate. 

A private treatment record dated in November 2009 shows that the 
Veteran had lumbar radicular syndrome.  The Veteran testified at 
her hearing in June 2010 that she had numbness on her right side 
and constant pain rated as 8-10/10.  She also testified that her 
back scars were painful.

Lumbar Spine

The Veteran's disability has been rated as 20 percent disabling.  
As noted above, the next highest rating of 40 percent requires 
that forward flexion of the thoracolumbar spine be 30 degrees or 
less, or that there is favorable ankylosis of the entire 
thoracolumbar spine.  In this case, the Veteran's forward flexion 
has been shown, at worst, to be limited to 35 degrees.  Favorable 
ankylosis of the entire thoracolumbar spine has never been shown.  
Even when taking into account the Veteran's severe pain noted by 
the VA examiners, her range of motion does not equate to the 
criteria necessary for an increased rating.  Despite the Veteran 
showing pain on motion, she still was able to forward flex to 40 
degrees in 2006 and to 35 degrees in 2009.  As such, an increased 
rating is not warranted.

The Board acknowledges the limitations that her disability has on 
her daily activities and the constant pain that she experiences.  
Nevertheless, the Board reiterates that the Veteran's range of 
motion does not meet the criteria for the next highest rating, 
even when taking into account her pain on motion.  Additionally, 
although the Veteran has been diagnosed with IVDS, the evidence 
does not show that she has ever had any incapacitating episodes 
as defined by above; although she reported to the March 2006 
examiner that she placed herself on bed rest, she denied that her 
physician prescribed bed rest.  A higher rating for IVDS is not 
warranted.  

In sum, based on a review of the evidence, the Board finds that a 
rating higher than 20 percent for the Veteran's service-connected 
lumbar spine disability is not warranted at any time during the 
pendency of this claim.  

Lower Extremity Radiculopathy

The Board observes that a note that following the General Rating 
Formula calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  As noted in the Introduction, the RO has granted service 
connection and assigned a 10 percent rating for radiculopathy of 
the left lower extremity.  At her hearing, the Veteran contended 
that her left leg warrants a rating higher than 10 percent.  
Notwithstanding that the Veteran did not appeal the October 2009 
rating decision awarding a separate rating for her radiculopathy 
of the left lower extremity, the Board finds that since the 
rating criteria provide for the evaluation of objective 
abnormalities, the issue of the assigned rating for the left 
lower extremity radiculopathy is properly before the Board.  
Additionally, at her hearing the Veteran contended that she also 
has radiculopathy of her right lower extremity.  

Beginning with the rating assigned to her left leg, it has been 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620, neuritis of 
the sciatic nerve.  Under Diagnostic Code 8620, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve of the lower extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic nerve; 
and a 40 percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted for severe incomplete paralysis with 
marked muscular atrophy.  38 C.F.R. § 4.124a, Code 8620 (2009).

A note accompanying the rating criteria says, in part, that the 
term "incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  

Here, based on a review of the evidence, the Board finds that the 
Veteran's left leg radiculopathy equates to the criteria required 
for a 20 percent rating for moderate incomplete paralysis 
effective from July 8, 2009, the date of the last VA examination, 
but not earlier.  The examiner opined that the Veteran's left leg 
radiculopathy is moderate; moderate incomplete paralysis warrants 
a 20 percent rating.  Additionally, the evidence shows that the 
Veteran had reduced muscle strength of 3/5.  Muscle atrophy was 
present, but there was no abnormal muscle tone or bulk.  She also 
had hypoactive ankle reflex.  Based on the examiner's findings 
detailed above, the Board finds that the Veteran's radiculopathy 
of the left lower extremity equates to a rating of 20 percent 
effective July 8, 2009.

With regards to her right leg, based on a review of the evidence, 
and affording the Veteran the benefit-of-the-doubt, the Board 
finds that a separate rating for radiculopathy of her right leg 
is warranted.  Reviewing the results of the July 2009 
examination, the Veteran had essentially the same results on the 
right side as she did on the left.  As such, the Board concludes 
that a rating for moderate incomplete paralysis of the sciatic 
nerve of the right lower extremity is also warranted.  

As such, a 20 percent rating for moderate incomplete paralysis of 
the right leg is granted, effective July 8, 2009.

The Board also finds that a 40 percent rating for either the left 
or right lower extremities is not warranted as the evidence does 
not show disability tantamount to moderately severe incomplete 
paralysis of the sciatic nerve.
Scars

The evidence shows that the Veteran has back scars as the result 
of numerous back surgeries, and she contends that she should be 
awarded a separate rating for those scars.  The Board will 
therefore consider whether a separate rating is warranted for the 
Veteran's scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  However, because the Veteran's 
increased rating claim was pending before October, 28, 2008, her 
claim will only be evaluated under the rating criteria in effect 
as of August 30, 2002.  See id.

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation if they involve areas of 6 square inches (39 
sq. cm.) or greater.  Scars that involve areas of 12 square 
inches (77 sq. cm.) or greater warrant a 20 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Scars other than the head, face, or neck, that are superficial, 
and do not cause limitation of motion warrant a 10 percent 
evaluation if they involve areas of 144 square inches or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Superficial scars which are unstable where, for any reason, there 
is frequent loss of covering of the skin over the scar, warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

Scars which are superficial and painful on examination warrant a 
10 percent evaluation.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (2008).
In addition, the current regulations also contain a Diagnostic 
Code which provides for a disability rating for limitation of a 
functional part as a result of a scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).

Here, the evidence shows that the Veteran's midline scar on her 
back measures 24 centimeters.  At the March 2006 examination it 
was hyperpigmented without erythema or edema, but had significant 
keloid formation of the area.  The scar was not tender.  The 
Veteran also has scars to the left and right of the lumbar spine.  
On the left side, the scar was 12 centimeters in diameter, and on 
the right side, it was 10 centimeters in diameter.  The scars 
were hyperpigmented without erythema or edema, but there was 
keloid formation; the scars were self-limiting.  At her hearing, 
the Veteran testified that the scars were painful.

Since the scars have not been shown to be deep or cause 
limitation of motion, Diagnostic Code 7801 is inapplicable.  
Diagnostic Code 7802 is also inapt since the scars do not involve 
areas of 144 square inches or greater.  The scars have not been 
described as being unstable, nor is there is frequent loss of 
covering of the skin over the scars, rendering Diagnostic Code 
7803 also inapplicable.  However, the scars have been shown to be 
painful.  Therefore, the Board finds that a separate 10 percent 
rating for painful scars is warranted under Diagnostic Code 7804.  
The Board also finds that a rating pursuant to Diagnostic Code 
7805 is not warranted as no limitation of a functional part as a 
result of the scars has been shown.  

In sum, the Board finds that a separate 10 percent rating for the 
Veteran's back scars is warranted effective the date of her 
hearing, June 10, 2010, when she testified about the scars being 
painful.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the lumbar spine disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
lumbar spine disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems experienced by the Veteran are 
specifically contemplated by the criteria discussed above.  
38 C.F.R. § 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to an increased rating for chronic back pain with 
spondylolisthesis L5-S1, status post-fusion, is denied.

Entitlement to an increased rating for left lower extremity 
radiculopathy prior to July 8, 2009, is denied.

Entitlement to a 20 percent rating for left lower extremity 
radiculopathy, is granted, from July 8, 2009, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating for right lower 
extremity radiculopathy, is granted, from July 8, 2009, subject 
to the law and regulations governing the payment of monetary 
benefits.  



Entitlement to a separate 10 percent rating for scars, is 
granted, from June 10, 2010, subject to the law and regulations 
governing the payment of monetary benefits.  



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


